Citation Nr: 0612113	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-27 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for chronic neck pain due to VA medical treatment, including 
cervical spinal surgery.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from March 1956 to November 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  In November 2004, the appellant appeared and 
testified in Rapid City, South Dakota, at a video conference 
held before a Hearing Officer at the Sioux Falls VARO.  A 
transcript of that hearing is of record.  

Service connection for PTSD was previously denied by final 
rating action dated in February 1998.  The current attempt to 
reopen that claim was filed in October 2002.  The RO appears 
to have essentially reopened this claim without any 
discussion of new and material evidence; however, the Board 
has a legal duty to consider the new and material evidence 
issue regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed. Cir. 
1996).  Moreover, if the Board finds that new and material 
evidence has not been presented, that is where the analysis 
must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

For the reasons set forth below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The appellant contends that he currently has PTSD as a direct 
result of a sexual assault in service, and that he currently 
suffers from chronic neck pain due to negligent VA medical 
treatment, including cervical spinal surgery.  The current 
claim under 38 U.S.C.A. § 1151 was filed in February 2003.  

After this appeal was certified to the Board in January 2005, 
the appellant on several occasions submitted additional, new 
evidence in support of both issues on appeal directly to the 
Board without providing a waiver of his right to have the RO 
initially consider this new evidence, as required by 
38 C.F.R. § 20.1304(c).  In an attempt to resolve this 
problem, the Board wrote directly to this unrepresented 
appellant in February 2006 to clarify his wishes in this 
regard.  Unfortunately, the appellant's response dated later 
in that same month merely adds to the confusion.  On the one 
hand, the appellant checked a box on the form letter sent to 
him by the Board indicating that he waived his right to have 
this case remanded to the RO for initial review of the new 
evidence, acknowledging that the Board, in considering the 
newly submitted evidence in the first instance, might deny 
his appeal.  On the other hand, the appellant also directly 
wrote and signed an additional comment asking the Board to 
please send the appeal back to the RO if the appeal could not 
be allowed.  However, determining if the appeal could be 
allowed based upon the current record would require the Board 
to initially review and consider the newly submitted evidence 
in violation of 38 C.F.R. § 20.1304(c).  

Therefore, in an effort to accord the appellant every 
possible administrative consideration, the Board has decided 
that this appeal must be remanded to the RO for initial 
review and consideration of the new evidence submitted by the 
appellant directly to the Board after January 2005.  See 
38 C.F.R. § 20.1304(c); see also DAV, et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003)(The Board is 
an appellate body and not an initial finder of facts).  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006); and also the notice required with 
respect to attempts to reopen previously 
denied claims, as set forth in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  The appellant should 
also be specifically requested to submit 
competent medical evidence in support of 
his section 1151 claim establishing that 
he currently has chronic neck pain which 
was caused by VA medical treatment, 
including cervical spinal surgery in 
March 2002, and that this chronic neck 
pain was proximately caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA, or 
that the proximate cause of his chronic 
neck pain was an event which was not 
reasonably foreseeable, as required by 
38 U.S.C.A. § 1151.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any, and attempt to verify 
the claimed sexual assault in service 
based upon the information provided by 
the appellant.  See 38 C.F.R. 
§ 3.304(f)(3).  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and request him to 
provide a copy of the outstanding 
evidence.  

4.  After all appropriate development has 
been completed, including additional VA 
examinations or medical opinions, if 
necessary, the AMC or the RO should 
readjudicate the current claims based 
upon a review of the entire evidentiary 
record.  The AMC or the RO should 
specifically consider and fully discuss 
the question of whether new and material 
evidence has been received to reopen the 
PTSD claim.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant should be furnished 
an appropriate supplemental statement of the case and 
provided the requisite opportunity to respond.  In accordance 
with proper appellate procedures, the case should then be 
returned to the Board for further appellate consideration.  
The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The AMC or the RO should ensure that the appellant 
has no additional evidence or argument to submit in support 
of this appeal before returning the claims file to the Board.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

